DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,192,123 to Ernst.
Ernst ‘123 teaches limitations for an “anchor” – as shown in Fig 11 for example, “for wallboard installation” – One of ordinary skill in the art would recognize the prior art structure is inherently capable for use with drywall due to threads for attachment for example wherein broad recitation does not clearly define any particular structure of the claimed anchor that might be relied on to patentably distinguish from that of the prior art, “comprising: an anchor body elongated along an axis“ – as shown, “the anchor body including a driving end” – including at 14 as shown, “a wall boring end” – including at 16, “and an internal bore running from the driving end to an internal end short of a distal tip of the wall boring end” – the axial opening provided at 15, “wherein the anchor body includes a first body portion” – including an unthreaded portion at the driving end, “a second body portion” – portion including 18,20, “and an end body portion” – including the double thread portion at 22, “the second body portion running from the first body portion to the end body portion, the end body portion running toward the distal tip” – as shown, “wherein the end body portion includes a double start thread” – as shown and described, “with a first helical thread portion” – the axially less-extensive thread, “offset from a second helical thread portion” – circumferentially offset from the axially more-extensive thread, “wherein the first helical thread portion and the second helical thread portion begin at a first axial location along the anchor body” – at the wall boring end as shown, “wherein the first helical thread portion runs to a second axial location along the anchor body” – the axially less-extensive length thread runs from the wall boring end to a location short of the second portion as shown, “wherein the second helical thread .

Allowable Subject Matter
Claims 1-11, 13-15, and 17-18 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are not entirely persuasive.  Inasmuch as the ‘portions’ of the claimed thread are largely defined in terms of where thread is/isn’t, the prior art which teaches two start threads with one of those threads continuing farther than the other, but not the entire length of the screw, the structure of the limitations have not clearly distinguished from the well known structure of the prior art.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677